Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered November 6, 1995, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s argument that he was denied the effective assistance of counsel because, among other things, trial counsel failed to make a pretrial motion to sever the offenses. The defendant’s trial counsel provided him with meaningful representation (see, People v Baldi, 54 NY2d 137; People v Jefferson, 156 AD2d 716).
Furthermore, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Joy, J. P., Goldstein, Florio and McGinity, JJ., concur.